Citation Nr: 0947698	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for loss of taste.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1944 to 
January 1946.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

In January 2009, these matters were previously before the 
Board, which denied them.  The Veteran appealed the Board's 
January 2009 decision which had denied the Veteran's claims 
for entitlement to service connection for loss of taste, 
bilateral hearing loss disability and tinnitus, to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in July 2009, the Court vacated the Board's 
January 2009 decision and remanded the case to the Board for 
development consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that he has a loss of taste disability, 
bilateral hearing loss disability, and tinnitus due to active 
service.  The claims are remanded for the below stated 
reasons.

First, VA has a duty to provide the Veteran with a VA medical 
examination for the issues of bilateral hearing loss 
disability and tinnitus.  McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006).  The Veteran was scheduled for an 
audiological appointment in November 2007, to which he failed 
to report.  There is insufficient evidence of record that the 
Veteran was notified of this audiological examination.  
Therefore, the Veteran should be provided with another 
opportunity for a VA examination for his hearing loss and 
tinnitus claims.  In November 2009, the Board received a 
private medical Ear, Nose, and Throat (ENT) report, dated in 
September 2009, which notes that the Veteran reported that he 
worked on barges, post War, "with loud Caterpillar engines" 
and no hearing protection.  The report also reflects the 
Veteran reported a four year history as a gunner in World War 
II.  The Board notes that the evidence reflects that the 
Veteran served approximately 22 months in the military, and 
not four years.  Nevertheless, a copy of this report, and the 
entire claims file, should be provided to the VA examiner. 

Second, the Veteran avers that he lost his ability to taste 
after undergoing tear gas training during basic training in 
1944.  The evidence of record includes a June 2005 VA 
examination report for a loss of smell disability.  The 
report reflects that the Veteran reported that after the tear 
gas training, his taste has been unaffected and that he could 
eat food and taste food without any difficulty; however, he 
has been unable to smell anything.  Upon clinical taste 
evaluation, it was noted that the Veteran was unable to 
discriminate between sugar, mustard, and salt.  The examiner 
noted that "the exact cause is based on [the Veteran's] 
subjective history of having his CS (tear gas) exposure with 
normal sensation for taste as well as smell prior to the 
exercise and loss subsequently thereafter."  The examiner 
did not opine as to the likelihood of tear gas exposure as an 
etiology for loss of taste.  Therefore, the Board finds that 
a VA opinion as to this matter is warranted.  In addition, a 
copy of the November 2009 ENT report, which opines as to the 
etiology of the disability, along with the entire claims 
file, should be provided to the VA clinician.

Third, as noted above, the Board has received new evidence, 
subsequent to certification, related to the Veteran's claims; 
as such, it has not been considered by the RO in compliance 
with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
Under 38 C.F.R. § 20.1304(c), additional pertinent evidence 
must be referred to the AOJ if such evidence is not 
accompanied by a waiver of AOJ jurisdiction.  In the present 
case, as the Veteran has not waived RO consideration of the 
November 2009 evidence, the Board must remand the claim to 
the RO.

Finally, the Board notes that in correspondence dated in 
April 2006, VA informed the Veteran as to the law pertaining 
to the assignment of a disability rating and effective dates 
as the Court required in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was provided after the 
initial adjudication of the claims; however, the claims were 
subsequently readjudicated in June 2008.  As the Veteran's 
claims are being remanded for the above stated reasons, the 
Board finds that the Dingess/Hartman notice should be 
provided to the Veteran once again, as he has contended that 
he has been prejudiced by the untimely notice.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for a loss of taste 
disability, bilateral hearing loss 
disability, and tinnitus in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2009), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
particular, the Veteran should be 
provided notice as to the assignment of 
a disability rating and an effective 
date, in the event of award of the 
benefit(s) sought.  

2.  Schedule the Veteran for an 
audiological examination to identify the 
nature and etiology of any current 
hearing loss disability, and/ or 
tinnitus.  VA should send written notice 
of the scheduled examination to the 
Veteran with a copy to his attorney.  In 
addition, copies of the notification 
letter to the Veteran and his attorney 
must be placed in the claims file.  All 
necessary tests should be performed.  The 
clinician is requested to furnish an 
opinion concerning whether it is at least 
as likely as not (50 percent or greater) 
that any identified hearing loss 
disability, or tinnitus, is etiologically 
related to active service.  

3.  Schedule a medical examination with 
the appropriate clinician to assess the 
nature and etiology of any current 
disability manifested by loss of taste.  
VA should send written notice of the 
scheduled examination to the Veteran with 
a copy to his attorney.  In addition, 
copies of the notification letter to the 
Veteran and his attorney must be placed 
in the claims file.  

The examiner is specifically requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that any current taste 
disability is etiologically related to 
active service, to include claimed 
exposure to tear gas in March or April 
1944 during a training exercise. 

The VA clinician(s) is/are advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.

The clinician(s) is/are requested to 
provide a complete rationale for his or 
her opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician(s) should review the claims 
folder, to include this remand, and this 
fact should be noted in the accompanying 
medical report.

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claims, to include 
denial.  See 38 C.F.R. § 3.655 (2009).  

4.  Readjudicate the issues on appeal, 
considering all evidence, to include the 
evidence associated with the claims file 
in November 2009, and any evidence not 
considered at the time of the most recent 
supplemental statement of the case in 
June 2008.  If any benefit(s) sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


